NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    BENNIE LEMAR MOORE, Appellant.

                             No. 1 CA-CR 17-0458
                               FILED 3-22-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-116726-001
                 The Honorable Joan M. Sinclair, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Bain & Lauritano, Glendale
By Sheri M. Lauritano
Counsel for Appellant
                              STATE v. MOORE
                             Decision of the Court



                        MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Jennifer B. Campbell
joined.


M c M U R D I E, Judge:

¶1             Bennie Moore appeals his convictions of shoplifting with an
artifice or device and resisting arrest and the resulting sentences. Moore’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent
search of the record, she found no arguable question of law that was not
frivolous. Moore was given the opportunity to file a supplemental brief, but
did not do so. Counsel asks this court to search the record for arguable
issues. See Penson v. Ohio, 488 U.S. 75 (1988); State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). After reviewing the record, we affirm Moore’s convictions
and sentences.

              FACTS AND PROCEDURAL BACKGROUND

¶2           On the morning of April 10, 2016, Moore entered a
convenience store. Moore immediately made his way to the back of the
store and began filling a backpack with cans of beer, beef jerky, and chips.
Moore then exited the store without paying for the items.

¶3              Employees at the convenience store called police while Moore
was still in the store, and police approached Moore near the store shortly
after the call. Police attempted to arrest Moore, but Moore clenched his fists
and told the officers, “Let’s go.” Police arrested Moore after a short
altercation in which Moore failed to follow instructions from the officers
thereby resisting arrest.

¶4            Moore was indicted on charges of shoplifting with an artifice
or device, shoplifting with two or more predicate convictions, and resisting
arrest. However, only the charges of shoplifting with an artifice or device
and resisting arrest went to the jury. After a three-day trial, the jury found
Moore guilty of both counts. Moore stipulated that he had two prior felony
convictions, and the court sentenced Moore to a mitigated term of eight
years’ imprisonment for shoplifting, to be served concurrently to a term of


                                        2
                            STATE v. MOORE
                           Decision of the Court

3.75 years’ imprisonment for resisting arrest, with 461 days’ presentence
incarceration credit. Moore timely appealed, and we have jurisdiction
pursuant to Arizona Revised Statutes (“A.R.S.”) sections 12-120.01(A)(1),
13-4031, and -4033(A).

                               DISCUSSION

¶5           We have read and considered counsel’s brief and have
reviewed the record for any arguable issues. See Leon, 104 Ariz. at 300. We
find none.

¶6            Moore was present during the first day of trial, but
voluntarily absented himself from the other stages of the proceeding until
sentencing. Moore was represented by counsel at all proceedings. The
record reflects the superior court afforded Moore all his constitutional and
statutory rights, and the proceedings were conducted in accordance with
the Arizona Rules of Criminal Procedure. The court conducted appropriate
pretrial hearings, and the evidence presented at trial and summarized
above was sufficient to support the jury’s verdicts. Moore’s sentences fall
within the range prescribed by law, with proper credit given for
presentence incarceration.

                              CONCLUSION

¶7             Moore’s convictions and sentences are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Moore’s
representation in this appeal will end after informing Moore of the outcome
of this appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3